

	

		II

		109th CONGRESS

		2d Session

		S. 2358

		IN THE SENATE OF THE UNITED STATES

		

			March 2, 2006

			Mr. Obama introduced the

			 following bill; which was read twice and referred to the

			 Committee on Veterans'

			 Affairs

		

		A BILL

		To amend title 38, United States Code, to establish a

		  Hospital Quality Report Card Initiative to report on health care quality in

		  Veterans Affairs hospitals. 

	

	

		1.Short

			 titleThis Act may be cited as

			 the VA Hospital Quality Report Card

			 Act of 2006.

		2.PurposeThe purpose of this Act is to establish the

			 Hospital Quality Report Card Initiative under title 38, United States Code, to

			 ensure that quality measures data for hospitals administered by the Secretary

			 of Veterans Affairs are readily available and accessible in order to—

			(1)inform patients

			 and consumers about health care quality in such hospitals;

			(2)assist Veterans

			 Affairs health care providers in identifying opportunities for quality

			 improvement and cost containment; and

			(3)enhance the

			 understanding of policy makers and public officials of health care issues,

			 raise public awareness of hospital quality issues, and to help constituents of

			 such policy makers and officials identify quality health care options.

			3.VA hospital quality

			 report card initiative

			(a)In

			 generalSubchapter III of

			 chapter 17 of title 38, United States Code, is amended by adding at the end the

			 following new section:

				

					1730A.Hospital Quality

				Report Card Initiative

						(a)Not later than 18

				months after the date of the enactment of the VA Hospital Quality Report Card Act of 2006,

				the Secretary shall establish and implement a Hospital Quality Report Card

				Initiative (in this section referred to as the Initiative) to

				report on health care quality in VA hospitals.

						(b)For purposes of

				this section, the term VA hospital means a hospital administered

				by the Secretary.

						(c)(1)(A)Not less than 2 times

				each year, the Secretary shall publish reports on VA hospital quality. Such

				reports shall include quality measures data that allow for an assessment of

				health care—

									(i)effectiveness;

									(ii)safety;

									(iii)timeliness;

									(iv)efficiency;

									(v)patient-centeredness; and

									(vi)equity.

									(B)In collecting and reporting data as

				provided for under subparagraph (A), the Secretary shall include VA hospital

				information, as possible, relating to—

									(i)staffing levels of nurses and other

				health professionals, as appropriate;

									(ii)rates of nosocomial

				infections;

									(iii)the volume of various procedures

				performed;

									(iv)hospital sanctions and other

				violations;

									(v)the quality of care for various

				patient populations, including female, geriatric, disabled, rural, homeless,

				mentally ill, and racial and ethnic minority populations;

									(vi)the availability of emergency rooms,

				intensive care units, maternity care, and specialty services;

									(vii)the quality of care in various

				hospital settings, including inpatient, outpatient, emergency, maternity, and

				intensive care unit settings;

									(viii)ongoing patient safety initiatives;

				and

									(ix)other measures determined appropriate

				by the Secretary.

									(C)(i)In reporting data as

				provided for under subparagraph (A), the Secretary may risk adjust quality

				measures to account for differences relating to—

										(I)the characteristics of the reporting

				VA hospital, such as licensed bed size, geography, and teaching hospital

				status; and

										(II)patient characteristics, such as

				health status, severity of illness, and socioeconomic status.

										(ii)If the Secretary reports data under

				subparagraph (A) using risk-adjusted quality measures, the Secretary shall

				establish procedures for making the unadjusted data available to the public in

				a manner determined appropriate by the Secretary.

									(D)Under the Initiative, the Secretary

				may verify data reported under this paragraph to ensure accuracy and

				validity.

								(E)The Secretary shall disclose the

				entire methodology for the reporting of data under this paragraph to all

				relevant organizations and VA hospitals that are the subject of any such

				information that is to be made available to the public prior to the public

				disclosure of such information.

								(F)(i)The Secretary shall

				submit each report to the appropriate committees of Congress.

									(ii)The Secretary shall ensure that

				reports are made available under this section in an electronic format, in an

				understandable manner with respect to various populations (including those with

				low functional health literacy), and in a manner that allows health care

				quality comparisons to be made with local hospitals or regional hospitals, as

				appropriate.

									(iii)The Secretary shall establish

				procedures for making report findings available to the public, upon request, in

				a non-electronic format, such as through a toll-free telephone number.

									(G)The analytic methodologies and

				limitations on data sources utilized by the Secretary to develop and

				disseminate the comparative data under this section shall be identified and

				acknowledged as part of the dissemination of such data, and include the

				appropriate and inappropriate uses of such data.

								(H)On at least an annual basis, the

				Secretary shall compare quality measures data submitted by each VA hospital

				with data submitted in the prior year or years by the same hospital in order to

				identify and report actions that would lead to false or artificial improvements

				in the hospital’s quality measurements.

								(2)(A)The Secretary shall

				develop and implement effective safeguards to protect against the unauthorized

				use or disclosure of VA hospital data that is reported under this

				section.

								(B)The Secretary shall develop and

				implement effective safeguards to protect against the dissemination of

				inconsistent, incomplete, invalid, inaccurate, or subjective VA hospital

				data.

								(C)The Secretary shall ensure that

				identifiable patient data shall not be released to the public.

								(d)(1)The Secretary shall

				evaluate and periodically submit a report to Congress on the effectiveness of

				the Initiative, including the effectiveness of the Initiative in meeting the

				purpose described in section 2 of the VA

				Hospital Quality Report Card Act of 2006. The Secretary shall

				make such reports available to the public.

							(2)The Secretary shall use the outcomes

				from the evaluation conducted pursuant to paragraph (1) to increase the

				usefulness of the Initiative.

							(e)There are

				authorized to be appropriated to carry out this section such sums as may be

				necessary for each of fiscal years 2007 through

				2016.

						.

			(b)Clerical

			 amendmentThe table of sections at the beginning of chapter 17,

			 United States Code, is amended by inserting after the item relating to section

			 1730 the following new item:

				

					

						1730A. Hospital Quality Report

				Card

				Initiative.

					

					.

			

